Exhibit 10.26

WAGEWORKS INC.

2011 BONUS PLAN

EXECUTIVE OFFICERS

PURPOSE OF THE PLAN

This 2011 Bonus Plan (the “Plan”) is intended to promote the financial interests
of WageWorks, Inc., a Delaware corporation (the “Company”), by providing
Executive Officers with the opportunity to receive additional compensation
(“Bonus”) above their base salaries in an amount determined on the basis of the
Company’s financial performance and attainment of Company and individual goals
during the 2011 fiscal year.

ADMINISTRATION OF THE PLAN

The Company’s Chief Executive Officer and Senior Vice President of Human
Resources, along with the Plan Administrator (as such term is defined below)
shall have the sole and exclusive power and authority to select the Executive
Officers who are eligible to participate in the Plan (each a “Participating
Officer,” as defined in further detail below).

For purposes of this Plan, the term “Plan Administrator” shall refer to The
Compensation Committee of the Company’s Board of Directors.

The Plan Administrator, acting within the scope of its administrative functions
under the Plan, is hereby authorized to establish such rules and regulations, as
it may deem appropriate, for proper administration of the Plan, and to make such
determinations under and issue such interpretations of the Plan, as it may deem
necessary or advisable. Decisions of the Plan Administrator shall be final and
binding on all Participating Officers.

ELIGIBILITY

The Plan Administrator, in consult with the Company’s Senior Vice President of
Human Resources and Company’s Chief Executive Officer, shall have full authority
to determine which individuals are eligible to participate in the Plan, and the
time when such individuals commence and cease to be Participating Officers.

PARTICIPATION

A “Participating Officer” is defined as an officer of the Company who is
selected by the Plan Administrator to participate in this Plan and who has
executed the Plan document. No Bonus under this Plan shall be payable unless the
individual selected for participation has agreed to the terms of this Plan and
executed the Plan document. Participating Officers will be eligible to receive a
Bonus that is calculated as a percentage of the Bonus Target identified for that
individual on the attached Exhibit A, subject to the requirements further
outlined below.



--------------------------------------------------------------------------------

EMPLOYMENT CONDITIONS

Employment.

Notwithstanding any other provision of this Plan, or any other policies,
procedures or any other agreement between the Company and the Participating
Officer, an individual shall cease to be a Participating Officer, and shall not
be eligible or otherwise entitled to any Bonus payment under the Plan, if that
Participating Officer’s employment with the Company terminates for any reason at
any time prior to the completion of the Bonus Period (as defined below) or the
date of payment of the Bonus; provided, however, that should the Participating
Officer’s employment terminate by reason of death or Disability (as defined
below) after completion of the Bonus Period but prior to the date of payment of
the Bonus payment, then such individual’s Bonus (if any) shall be determined in
accordance with the language below.

Termination Due to Death or Disability

Death.

Should a Participating Officer die after the completion of the Bonus Period, but
prior to the date of the Bonus payment, then the representative of the
Participating Officer’s estate shall be paid any Bonus to which the
Participating Officer would have otherwise been entitled under the terms of this
Plan, based on the Company’s actual financial performance for such fiscal year,
had he or she continued in the Company’s employ through the date of the Bonus
payment. The payment of such Bonus (if any) shall be made in accordance with the
payment provisions outlined below. Such representative must provide official
documents to the Company that identifies it as the official representative of
the Participating Officer’s estate.

Disability.

Should the Participating Officer’s employment terminate due to his or her
Disability after the completion of the Bonus Period, but prior to the date of
the Bonus payment, then the Participating Officer shall be paid any Bonus to
which he or she would have otherwise been entitled under the terms of this Plan,
based on the Company’s actual financial performance for such fiscal year, had he
or she continued in the Company’s employ through the date of the Bonus payment.
The payment of such Bonus (if any) shall be made in accordance with the payment
provisions outlined below.

For the sole purpose of this Plan, the term “Disability” shall mean the
inability of the Participating Officer, by reason of any injury or illness, to
properly perform the normal duties and responsibilities of his/her position with
the Company for a period of more than one hundred eighty (180) consecutive days.

Leave of Absence.

Should a Participating Officer take an approved leave of absence during the
Bonus Period, then the Bonus that may be payable under this Plan for that
Participating Officer shall be limited to the dollar amount obtained by
multiplying (i) the Bonus which would have otherwise been payable

 

-2-



--------------------------------------------------------------------------------

to such Participating Officer under this Plan had he or she not taken such leave
of absence by (ii) a fraction, the numerator of which is the total number of
months of the Participating Officer’s actual service during the Bonus Period and
the denominator of which is the twelve (12) calendar months comprising the Bonus
Period. For purposes of such calculation, an individual shall, to the extent not
prohibited by law, be credited with a full month of service for each month
during which that individual is not on a leave of absence for fifty percent
(50%) or more of the business days in that month. Any Bonus payable to a
Participating Officer who is subject to this section shall be paid in accordance
with the provisions outlined below.

Mid-Year Designations of Participation and Changes in Eligibility.

For individuals who are initially designated as Participating Officers due to
commencement of employment with the Company, or as a result of other
employment-related action in which the effective date of the action is after
January 1, 2011, but prior to October 1, 2011, the bonus that may be payable
under this Plan for that Participating Officer shall be limited to the dollar
amount obtained by multiplying (i) the Bonus which would have otherwise been
payable to such Participating Officer under this Plan had he or she been
designated as a Participating Officer for the full Bonus Period by (ii), a
fraction, the numerator of which is the total number of months during the Bonus
Period in which the Participating Officer was designated as such and the
denominator of which is the twelve (12) calendar months comprising the Bonus
Period. For purposes of this calculation, an individual shall, to the extent not
prohibited by law, be credited with a full month of service for each month in
which the individual was designated as a Participating Officer for fifty percent
(50%) or more of the business days in that month.

Individuals may not be designated as Participating Officers, and are not
eligible to participate in the Plan for the 2011 Bonus Period, if (i) their
employment with the Company begins on or after October 1, 2011 or (ii) the
effective date of the employment-related action that would result in their
designation as a Participating Officer is on or after October 1, 2011.

EFFECTIVE DATE AND TERM OF PLAN/BONUS PERIOD

A. The Plan shall become effective on the date it is adopted by the Plan
Administrator.

B. The “Bonus Period” for any Bonus payable to a Participating Officer under the
Plan shall be the period beginning on January 1, 2011 and ending on December 31,
2011. Payment of Bonuses for such Bonus Period shall be made as soon as
reasonably practical following the close of the 2011 fiscal year, unless the
Compensation Committee determines it is in the Company’s best interest to wait
until the Audit Committee of the Company’s Board of Directors has certified the
results of the audit of the 2011 fiscal year. In no event shall any Bonus be
paid under the Plan prior to January 1, 2012 or later than December 31, 2012. In
order for a Participating Officer to be eligible to receive a Bonus for such
period, the Participating Officer must be actively employed and in good standing
on the date of any Bonus payout, except as otherwise provided in herein.

C. The Plan may be terminated at any time if the Company deems it advisable to
discontinue the Plan.

 

-3-



--------------------------------------------------------------------------------

DETERMINATION OF BONUS

Determinations of actual Bonuses to be paid to Participating Officers are
determined in the sole discretion of the Plan Administrator, taking into account
the following three factors that are more specifically defined below: (a) the
Company’s financial performance, as measured by actual adjusted EBITDA against
the Company’s 2011 EBIDTA Target (45%), (b) achievement of an overall Company
objective (40%), and (c) achievement of individual objectives (15%), as well as
any other factors that the Plan Administrator deems relevant at the time it
determines the actual Bonuses to be paid to Participating Officers.

 

  a. For Bonus purposes, EBITDA will be adjusted as follows:

 

  (i) The compensation costs for the 2011 fiscal year for share based payments
that must otherwise be amortized for financial reporting purposes pursuant to
ASC Topic 718 Compensation—Stock Compensation (Statement of Financial Accounting
Standards No. 123 (as revised)) shall be added back into the determination of
EBITDA for that fiscal year.

 

  (ii) The financial results of any businesses acquired by the Company during
the 2011 fiscal year shall not be taken into account in the calculation of
EBITDA for that fiscal year, unless the EBITDA of the acquired business was
included in the budgeted EBITDA Target approved by the Board.

 

  (iii) EBITDA will be calculated to include the effect of Bonuses paid to
Officers of the Company, including Bonuses paid according to this plan.

 

  b. 2011 Company Financial Performance (45%)

Each Participating Officer will be eligible to receive an amount ranging from
40.5% to a maximum of 67.5% of his or her Bonus Target based on actual adjusted
2011 EBITDA, calculated according to the following formula:

 

  (i) If actual adjusted 2011 EBITDA is equal to [**] Million (Target EBITDA),
then each Participating Officer shall be eligible to receive a payment of up to
45% of his or her Bonus Target.

 

  (ii) If actual adjusted EBITDA is equal to or greater than [**] Million, then
each Participating Officer shall be eligible to receive a payment ranging from
40.5% to 67.5% of his or her Bonus Target, calculated as outlined below, between
actual adjusted 2011 EBITDA and Target EBITDA. In no event shall this payment
exceed 67.5% of the Bonus Target.

 

  •  

[**]

 

  •  

[**]

 

  •  

[**]

 

  •  

[**]

 

-4-

 

[**] Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

  •  

[**]

 

  •  

[**]

 

  •  

[**]

 

  •  

[**]

 

  •  

Calculation between each designated segment above is determined on a linear
basis.

 

  (iii) If actual adjusted 2011 EBITDA is less than [**] Million, then no
Participating Officer shall be eligible to receive any payment towards this 45%
portion of his or her Bonus Target.

 

  c. Achievement of an Overall Company Objective (40%)

If actual adjusted 2011 EBITDA is equal to or greater than [**] Million, each
Participating Officer will be eligible to receive up to 40% of his or her Bonus
Target based on achievement of the Company objective as listed herein.

If actual adjusted 2011 EBITDA is less than [**] Million, then no Participating
Officer shall be eligible to receive any payment towards this 40% portion of his
or her Bonus Target.

For Executive Officers of the Company, the overall Company objective will be as
follows:

Each Participating Officer will be eligible to receive an amount ranging from
36% to a maximum of 50% of his or her Bonus Target based on organic revenue
growth, calculated according to the following formula:

 

  (i) If actual adjusted organic revenue growth is equal to [**], then each
Participating Officer shall be eligible to receive a payment of up to 40% of his
or her Bonus Target.

 

  (ii) If actual adjusted organic revenue growth is equal to or greater than
[**] growth, then each Participating Officer shall be eligible to receive a
payment ranging from 36% to 50% of his or her Bonus Target, calculated on a pro
rata basis, between actual adjusted organic revenue growth and Target organic
revenue growth. In no event shall this payment exceed 50% of the Bonus Target.

 

  (iii) If actual adjusted organic revenue growth is less than [**], then no
Participating Officer shall be eligible to receive any payment towards this 40%
portion of his or her Bonus Target.

Actual Adjusted Organic Revenue Growth Calculation:

(Actual Adjusted Organic Revenue in January 2012) Divided By (Actual Adjusted
Organic Revenue in January 2011) -1 = percentage growth

 

-5-

 

[**] Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

Actual Adjusted Organic Revenue is defined as:

Total revenue, less “run out” and “grace period” fees, less any revenue from any
portfolio purchased during 2011, and adding back any client credits or other
concessions.

2011 January Adjusted Organic Revenue is [**] (WageWorks + MHM + PBS + Fringe
Benefits Management Company)

 

  d. Achievement of Individual Objectives (15%)

If actual adjusted 2011 EBITDA is equal to or greater than [**] Million, each
Participating Officer will be eligible to receive up to 15% of his or her Bonus
Target based on achievement of his or her individual objectives, as determined
by the Plan Administrator in its sole discretion, listed on Exhibit A attached
hereto and incorporated herein by reference.

If actual adjusted 2011 EBITDA is less than [**] Million, then no Participating
Officer shall be eligible to receive any payment towards this 15% portion of his
or her Bonus Target.

UNFUNDED PLAN/NO ASSIGNABILITY

No amounts payable under this Plan shall actually be funded, set aside, or
otherwise segregated prior to actual payment. The obligation to pay Bonuses, if
any, under this Plan will at all times be an unfunded and unsecured obligation
of the Company. The Participating Officers will have the status of general
creditors of the Company and shall look solely and exclusively to the general
assets of the Company for payment.

No Participating Officer shall have the right to any amount of Bonus under this
Plan, to alienate, pledge or encumber his or her interest in the Plan, and such
interest shall not (to the extent permitted by law) be subject in any way to the
claims of the Participating Officer’s creditors or to attachment, execution or
other process of law.

AMENDMENT OF THE PLAN

Subject to the requirements of applicable laws, the Plan Administrator shall
have complete and exclusive power and authority to amend or modify the Plan in
any or all respects and for any reason, and at any time prior to completion of
the Bonus Period. This power and authority includes, without limitation and
without consideration for whether the amendment or modification adversely
affects the Participating Officers, amending the Plan, cancelling the Plan
and/or modifying Target Bonuses, Bonus potentials or any performance objectives.

WITHHOLDING

Any amounts payable to a Participating Officer under the Plan shall be subject
to the Company’s collection of all applicable Federal, state, local and foreign
income and employment tax withholding requirements.

 

-6-

 

[**] Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

NO EMPLOYMENT OR SERVICE RIGHTS

Nothing in the Plan shall confer upon any individual any right to continue in
service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company to terminate such person’s
employment or service relationship at any time for any reason, with or without
cause.

CHOICE OF LAW

The laws of the state in which the Officer declares his or her state of
residency for tax purposes for the fiscal year shall govern the interpretation
of this Agreement.

 

-7-